Citation Nr: 1615051	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right foot disability, claimed as right foot drop.

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran had active duty service from January 1987 to June 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2010 substantive appeal, the Veteran requested a Board hearing, which was later scheduled for May 2015.  He failed to appear for this hearing.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).  In June 2015, these matters were remanded for additional development.

The issue of service connection for a variously diagnosed psychiatric disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A chronic left ankle disability was not manifested in service; arthritis of the left ankle was not manifested in the first postservice year; and the Veteran's current left ankle disability is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

2.  A chronic right foot disability was not manifested in service or in the first postservice year; and any current right foot disability is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2015). 

2.  Service connection for a right foot disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2008, May 2009, April 2014, and September 2015, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for left ankle and right foot disabilities, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), pertinent postservice medical records, and Social Security Administration (SSA) records were secured for the record.  The Veteran was afforded a VA examination in January 2009 to assess her claimed left ankle disability.  In the June 2015 Remand, the January 2009 VA examination was found inadequate for rating purposes and the Board instructed that the Veteran was to be scheduled for VA examinations to assess the likely etiology of his left ankle disability and any right foot disability diagnosed, to include whether such disabilities may be secondary to his service-connected disabilities.  The Veteran was scheduled for such examinations and notification was sent to two addresses currently of record for the Veteran (to ensure receipt of the notification).  The Veteran failed to report for these examinations and did not present good cause.  Notably though, he received a notification for a psychiatric examination (also ordered in the June 2015 Remand) and did report for that examination.  Under these circumstances, the Board finds that further development for an examination to secure an adequate opinion would be futile, and that VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.  These chronic diseases, including arthritis, may also be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has left ankle and right foot disabilities secondary to his service-connected disabilities.

The Veteran's STRs are silent for left ankle and/or right foot complaints, treatment, or diagnosis.  Notably on October 1990 examination and June 1991 separation from service examination, his feet and lower extremities were normal on clinical evaluation.  Further, on April 1991 and June 1991 reports of medical history, the Veteran denied foot trouble and swollen/painful joints.

A March 2003 treatment record notes that the Veteran complained of joint pain in his ankles and there was an assessment of arthralgia.

A May 2003 statement from the Veteran's wife notes that he complains of severe pain in his ankles.

In a May 2003 treatment record, the Veteran complained of sharp pain in his ankles.  X-rays showed minimal posterior calcaneal bone spurs bilaterally.  

A July 2008 treatment record notes degenerative changes in the bilateral ankles.  A September 2008 treatment record notes that the Veteran is obese with a drop off on the right lower extremity during gait.  A September 2008 bone scan notes that degenerative changes were seen at the bilateral ankles.

In a September 2008 statement from the Veteran's wife, she reported that the Veteran's body aches.  In a November 2008 statement, the Veteran reported having degenerative weakness in his ankles.

A November 2008 treatment record notes ankle degenerative joint disease.

On January 2009 VA joints examination, it was noted that X-rays of the ankles in 2003 showed posterior calcaneal bone spurring, but no arthritis in the joint.  Following an examination, the examiner noted that bilateral ankle arthritis was not found (based on the 2003 X-rays).

In an April 2009 statement, the Veteran reported pain in his ankles.  An April 2009 lay statement from a friend (S.M.) notes that the Veteran is in constant pain.  An additional April 2009 lay statement from a friend (W.D.) notes that he observed that the Veteran displays weakness in his ankles.

In the June 2015 Remand, the Board found the January 2009 VA examination to be inadequate and remanded for an adequate medical examination and medical opinion, to include consideration of the Veteran's primary allegation, that his disabilities are secondary to his service-connected disabilities.  He and his representative were notified that he was being scheduled for VA examinations regarding his claimed left ankle and right foot disabilities in September 2015 and he failed to report.

VA has a duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990). Individuals for whom reexaminations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  VA regulations also address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in an original claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the appellant being ill or hospitalized or the death of an immediate family member.  Id.

Here, the Veteran has not presented good cause for his failure to report for two VA examinations which may have provided evidence critical to his claims.  Accordingly, the Board must proceed to decide his claims for service connection for a left ankle disability and a right foot disability based on the evidence of record.  38 C.F.R. § 3.655.

Left Ankle Disability

It is not in dispute that the Veteran has a left ankle disability, as degenerative changes and degenerative joint disease are shown to have been diagnosed in treatment records.  However, a left ankle disability is not shown to have been manifest in service.  In this regard, there was no evidence of complaint, treatment, or diagnosis of a left ankle disability in service.  Notably, on June 1991 separation examination, the Veteran's lower extremities were normal on clinical evaluation and the Veteran specifically denied having swollen/painful joints.  Further, the Veteran himself does not contend that his left ankle disability manifested in service, but instead appears to suggest that such developed later as a result of service-connected disabilities.  Therefore, as a left ankle disability was not found on service separation examination and was not shown for many years thereafter (and arthritis was not shown in the year following service), service connection for such disability on the basis that it became manifest in service and persisted is not warranted. 

The Board has considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis of the of the left ankle to a degree of 10 percent within the one year following his active duty service discharge.  In this regard, the 2009 examiner clearly stated that arthritis was not found on a 2003 X-ray of the ankles.  As arthritis was not diagnosed for many years after service, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran states that his bilateral ankle problems began in 2005, over 13 years after service separation.  Further, given the negative findings for arthritis in the 2003 X-ray report, arthritis was not manifested for many years after service.  Accordingly, service connection on the basis on continuity of symptomatology is not warranted.

What remains for consideration is whether or not the Veteran's left ankle disability may somehow otherwise be related to his service or to his service-connected disabilities (and specifically the service-connected left hip and left knee disabilities).  There is no competent evidence that shows or suggests such may be the case.  Specifically, there is no medical opinion or treatise evidence in the record that suggests that a left ankle disability may be related to the Veteran's service or to his service-connected disabilities as alleged.  As noted above, the Board attempted to obtain a medical opinion regarding the etiology of his left ankle disability on his behalf; however, he failed to report and potentially pertinent evidence could not be secured.  38 C.F.R. § 3.655.

The Veteran's own opinion relating his current left ankle disability to his service/service-connected disabilities is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a left ankle disorder, falls outside the realm of common knowledge of a lay person.

In summary, the record (on which this determination must be made given that the Veteran has failed to report for an examination scheduled to secure adequate medical advisory opinion evidence in this matter; see 38 C.F.R. § 3.655) does not show that the Veteran's left ankle disability is related to his service or to his service-connected disabilities.  Accordingly, a requirement for substantiating the claim of service connection is not met, and service connection for the Veteran's left ankle disability must be denied.

Right Foot Disability

It is unclear whether the Veteran has a current right foot disability.  A September 2008 treatment record notes that the Veteran has drop off on the right lower extremity during gait, and based on this evidence, the Board ordered a VA examination to determine whether the Veteran has a current right foot disability, claimed as right foot drop, and if so, the likely etiology of such.  Unfortunately, the Veteran did not report for the examination.

However, even assuming that a right foot disability is diagnosed during the pendency of this appeal, it is not shown to have been manifest in service.  In this regard, there was no evidence of complaint, treatment, or diagnosis of a right foot disability in service.  Notably, on June 1991 separation examination, the Veteran's feet were normal on clinical evaluation and the Veteran specifically denied having foot trouble.  Further, the Veteran himself does not contend that his right foot disability manifested in service, but instead appears to suggest that such developed later as a result of service-connected disabilities. Therefore, as a right foot disability was not found on service separation examination and was not shown for many years thereafter (including presently), service connection for such disability on the basis that it became manifest in service and persisted is not warranted. 

What remains for consideration is whether or not a right foot disability may somehow otherwise be related to his service or to his service-connected disabilities.  There is no competent evidence that shows or suggests such may be the case.  Specifically, there is no medical opinion or treatise evidence in the record that suggests that a right foot disability has been diagnosed and may be related to the Veteran's service or to his service-connected disabilities as alleged.  As noted above, the Board attempted to obtain a medical opinion regarding a diagnosis of a right foot disability and the etiology of such on his behalf; however, he failed to report and potentially pertinent evidence could not be secured.  38 C.F.R. § 3.655.

The Veteran's own opinion relating his claimed right foot disability to his service/service-connected disabilities is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a right foot disorder, falls outside the realm of common knowledge of a lay person.

In summary, the record (on which this determination must be made given that the Veteran has failed to report for an examination scheduled to secure adequate medical advisory opinion evidence in this matter; see 38 C.F.R. § 3.655) does not show that the Veteran's claimed right foot disability is related to his service or to his service-connected disabilities.  Accordingly, a requirement for substantiating the claim of service connection is not met, and service connection for the Veteran's right foot disability must be denied.


ORDER

The appeal seeking service connection for a left ankle disability is denied.

The appeal seeking service connection for a right foot disability is denied.


REMAND

The Veteran contends that he has a psychiatric disorder due to service or due to the constant pain he experiences from his service-connected disabilities.  In June 2015, the Board remanded to afford the Veteran a VA examination as to the likely etiology of any psychiatric disorder diagnosed.  On October 2015 VA mental disorders examination, recurrent major depressive disorder was diagnosed, which the examiner stated was caused by issues unrelated to his military service and incurred around 1996, post service.  The examiner concluded that "therefore, the diagnosis of major depressive disorder is less likely than not related to his military service, or is caused or aggravated...by his service-connected disabilities."  This opinion is inadequate for rating purposes.  Notably, the opinion offered is conclusory and without sufficient explanation and rationale for why the Veteran's major depressive disorder is less likely than not related to his service.  Additionally, a review of the record reflects assessments of anxiety NOS during the pendency of this appeal.  An opinion is also warranted as to the likely etiology of this diagnosis.  Accordingly, a supplemental medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record any outstanding and/or updated VA and/or private treatment records regarding the Veteran's variously diagnosed psychiatric disorder.

2.  Then, arrange for a supplemental medical opinion by an appropriate opinion provider (with examination only if deemed necessary by the opinion provider) as to the likely etiology of the Veteran's variously diagnosed psychiatric disorder, to include major depressive disorder and anxiety NOS.  The Veteran's entire record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the consulting provider should respond to the following:

(a)  As to any psychiatric disorder diagnosed during the pendency of the appeal (to specifically include major depressive disorder and anxiety NOS), is it at least as likely as not (a 50% or greater probability) that such disorder is related to the Veteran's military service?

(b)  If the psychiatric disorder is found to be unrelated directly to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such was caused by the Veteran's service-connected disabilities (left hip trochanteric bursitis, residuals left knee anterior cruciate reconstruction and partial lateral meniscectomy, postoperative with scar; right hip degenerative joint disease; right ankle strain; pseudofolliculitis barbae; right knee strain), to specifically include due to the pain he experiences from his service-connected disabilities?

(b)  If the psychiatric disorder is found to be unrelated directly to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such was aggravated by (increased in severity due to) the Veteran's service-connected disabilities (left hip trochanteric bursitis, residuals left knee anterior cruciate reconstruction and partial lateral meniscectomy, postoperative with scar; right hip degenerative joint disease; right ankle strain; pseudofolliculitis barbae; right knee strain), to specifically include due to the pain he experiences from his service-connected disabilities?

A complete rationale for all opinions offered must be provided.

3.  Thereafter, readjudicate the claim for service connection for a variously diagnosed psychiatric disorder.  If it remains denied, issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


